United States District ¢
Violation Notice

Caen care [eile alles Pures 2 wd

vayds | 9293774 Clamasix di |

WOL ARE CHARS CE ITH THE FOLLOWING VIOLATION
Lam sod Fears [hana Deten Sha tel Mora TMS” Stab. Desde

tétfte psa [3b cen 4. 42¢b)

|

MAR bys Sig id?

OMfenes Seernsl on Psdog Joek. lor Sha ge

Unsate. Enevation

ad-toe0 4?
DEFENCART WECRMAT Hoh)
wed Ha try

Vator

Gilt 8:20-p0-00001-TMD
the ET
ada hi

 

 

 

 

 

 

 

 

  
  

rho Bye
Aho 7

BrARAneS IS OPTEIHAL

BC Wiles 52 checead, you Tal pop io
Tak eolkteral doc or nk Pet eth
sw sour, Sire clos.

atts dure Aten
+ 200 Processing Fae

   

TEPEARAY CE -5 REIUIREC

PB § woladard yore ue
appaatincondt fas
rial dnd k

=

ca

o

: d.
EVLA

7 AY THIS AMOUNT AT
A

=

  
   
 

WoL Tone Co laaied Chom

 

 

YOUR TOURT DATE
Ey / no nrint ais aor Whe ram ete ol lem ed ae ee eB Ly imal!
ne apie Cu:
=—
he
= Tins
o

 

 

See an fea. ee eee cae heeled We ted are ee Yl
Bs pG Jape ep eae) ne a pe de 2 ede Ded

alata tH
Ae |

oe

3 aaa Ss lie

thay ial) le Cpe

. STATEMENT GF PAGBABLE CAUSE
Document 6 Fil@d-G4402/80n sees te hrbmmirs|

| eae Wns on
law erica enk Pesaro thr

20 Wh! @¥erceiag my duties ot a
Osi

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

= Vie: Wereeyo dy se are i? Deed be,

cg Ty persona sera Wig GETONe vesgabon
a Infartialion supa le ime trom omy fe: qe a oer = obee-saliers

e olrer ‘eaplein above}

= | daclane unde- reqalec) peyoy Wil bee ha Pe ZEEE See a
sstis whe aincdadinohod fe bree an) sare by bia ed ly Steed gS

=

SSE aeculed oe:

bd Jae Omer di yer Gicers Sigrah ct

no

—

R2Prcbabte Lee hee Beer sitccd foe the sae? of 4 evarrart

=

ae Re eAruhan cr

= Bale: trots yyy! UG. Whagel la suds

BASTART © Peace dcetice pee trac SE eet dete gp"
GU eternal anomie OM Gree een ded sa,
